IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,475-01


EX PARTE BRENTON D'SHON NEVELS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
TRIAL COURT CAUSE NO. 27,781-CR
IN THE 13TH JUDICIAL DISTRICT COURT
FROM NAVARRO COUNTY


 Per curiam.

 O R D E R


	This is an application for a writ of habeas corpus which was transmitted to this Court 
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted
of the offense of aggravated robbery, and punishment was assessed at confinement for thirty 
years.  No direct appeal was taken.  
	Applicant contends that he was denied his right to appeal.  The trial court has entered
findings of fact and conclusions of law recommending that relief be granted in the interest
of justice.  We disagree. 
	An Applicant has the burden of pleading facts which, if true, would entitle him or her
to relief.  Ex parte Maldonado, 688 S.W.2d 114, 116 (Tex. Crim. App. 1985).  In the instant
habeas application, Applicant alleges he did not know if he wanted an appeal when asked by
the trial court, so he asked his lawyer for help.  Applicant then states he lost contact with his
attorney.  Since Applicant does not allege he asked for an appeal, or that he even wanted an
appeal, this Court cannot find his attorney ineffective for failing to file an appeal.  Habeas
corpus relief seeking an out-of-time appeal is denied.

 IT IS SO ORDERED THIS THE 10th  DAY OF May, 2006.



DO NOT PUBLISH